DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss.
On December 3, 2009, Plaintiff's representative, Carol Mock (Mock), appeared at a telephone case management conference. At the conclusion of the conference, Mock requested an opportunity to consult her attorney, Mel Gifford (Gifford), about the appeal. Mock agreed to file a written status report no later than January 20, 2010.
When Mock failed to file her written status report on January 20, 2010, a member of the court's operation team telephoned her. Mock advised that she had turned the matter over to Gifford. On January 26, 2010, Gifford telephoned the court, stating that Mock wished to withdraw the appeal. The court asked Gifford to have Plaintiff put its request in writing.
On February 5, 2010, Gifford was contacted by a member of the court's operation team because Plaintiff had not followed through on its request to dismiss the above-entitled matter. Gifford stated that Mock was "out of state" and when she "returned next week she would sign a withdrawal."
As of this date, Plaintiff has not contacted the court. Because Plaintiff has failed to prosecute its appeal, the above-entitled matter is dismissed. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This Decision of Dismissal was signed by Presiding Magistrate Jill A.Tanner on March 11, 2010.
The court filed and entered this Decision of Dismissal on March 11,2010. *Page 1